Citation Nr: 0921235	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to 
October 30, 2004, and entitlement to an initial rating in 
excess of 50 percent from that date.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty from May 1950 to May 1953.  
His honors and decorations include the Combat Infantryman's 
Badge and the Korea Service Medal with 4 Bronze service 
stars.  

This matter came to the Board on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In a December 2003 rating decision 
the RO granted service connection for PTSD and assigned an 
initial 30 percent rating effective from the date of receipt 
of the Veteran's claim in October 2002.  The Veteran 
disagreed with the 30 percent rating, and in an August 2005 
rating decision, the RO continued the initial 30 percent 
rating from October 2002 and granted an initial 50 percent 
rating for PTSD from October 30, 2004.  The Veteran perfected 
his appeal, and he testified at Board videoconference hearing 
held in March 2006.  The Board remanded the case in 
June 2007, and it is now before the Board for further 
appellate consideration.  

Other matters

Review of the record shows that in March 2006, the RO 
received from the Veteran a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, in which the Veteran stated that his PTSD 
prevents him from securing or following any substantially 
gainful employment.  The Veteran reported that he last worked 
in 1999 and his work was as a flagger for the Bureau of 
Indian Affairs.  He reported he has an eighth grade education 
and has had no other education or training.  There is no 
indication that the RO responded to this application, and the 
Board refers this matter to the RO for appropriate action.  



FINDINGS OF FACT

1.  From the date of his service connection claim in 
October 2002 and prior to October 30, 2004, the Veteran's 
PTSD was manifested primarily by sleep problems (with 
extensive insomnia and disturbing dreams), intrusive thoughts 
of Korea, hypervigilance, irritability, anger, and periods of 
depression.  

2.  From October 30, 2004, manifestations of the Veteran's 
PTSD included not only sleep problems (with extensive 
insomnia and disturbing dreams), intrusive thoughts of Korea, 
hypervigilance, and periods of depression, but also suicidal 
thoughts and anger and irritability with periods of violence; 
during this period the Veteran's PTSD has been severely, but 
not totally, incapacitating from both a social and industrial 
standpoint.  



CONCLUSIONS OF LAW

1.  From the date of the Veteran's service connection claim 
in October 2002 and prior to October 30, 2004, the criteria 
for an initial 50 percent rating for PTSD were met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).  

2.  From October 30, 2004, the criteria for an initial 
70 percent rating for PTSD were met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The Veteran filed his claim for service connection for PTSD 
in October 2002.  In a letter dated in October 202, prior to 
the initial adjudication of his service connection claim, the 
RO notified the Veteran of the evidence needed to 
substantiate his claim for service connection for PTSD.  The 
RO told the Veteran what evidence VA would obtain and what 
evidence he should provide relative to the service connection 
claim.  In its December 2003 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
effective from the date of receipt of the veteran's claim in 
October 2002.  In addition, during the course of the appeal, 
the RO, in a letter dated in June 2007, the RO provided the 
Veteran with information about how VA assigns disability 
ratings and effective dates and outlined examples of evidence 
the veteran should identify or provide on these matters.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007) citing Dingess, 19 Vet. App. at 491.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

As to the duty to assist, the Veteran's service treatment 
records are in the claims file.  The RO has obtained VA 
medical records for the Veteran, the Veteran has undergone VA 
compensation and pension examinations, and records from the 
Veteran's treating therapist have been obtained.  In 
addition, the Veteran testified at the March 2006 Board 
hearing.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran with 
respect to his claim for higher initial ratings for his PTSD, 
and no additional assistance or notification is required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  

Increased ratings-in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held, "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  In contrast, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  More recently, it appears that the Court has 
extended Fenderson to all increased evaluation claims.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Background

The Veteran's service records show he was a rifleman in 
Korea, and, as noted in the Introduction, he earned the 
Combat Infantryman Badge.  His service treatment records do 
not document any psychiatric complaints or findings during 
service.  

In a letter dated in October 2002, a psychologist, Robert 
Baize, Ph.D., of The Chippewa Cree Tribe of the Rocky Boy's 
Reservation Social Services, stated he had evaluated the 
Veteran and found he clearly suffers from PTSD.  Dr. Baize 
reported the Veteran's stressors as experiences in Korea 
during his service with the First Cavalry division as a 
rifleman.  Dr. Baize outlined the Veteran's stressful 
experience as having witnessed the removal of bodies of dead 
Marines who were brought out like cordwood on trucks and 
their bodies were all frozen stiff.  The Veteran also 
recalled a particular night of artillery and machine gun fire 
and said that at that time he thought he was losing his mind.  
He felt he was never the same after the night of intense fire 
and said once he started killing people he did not want to 
stop.  

In his letter, Dr. Baize explained in detail how the PTSD 
diagnosis was supported by criteria set forth in DSM-IV.  He 
described the Veteran as having sleep disorder, with sleep in 
1 - 2 hour blocks, memory loss, flashbacks, depression, 
cognitive fixation on ways of settings and events, difficulty 
concentrating, memory loss, isolation, inability to 
emotionally connect, conflict with authority, survivor's 
guilt, and hyper alertness.  Dr. Baize assigned a GAF of 40.  
He stated that the Veteran's PTSD had been ongoing for an 
extended period and had created severe disturbance of 
significant events and had resulted in major impairment of 
social, occupational, and other important areas of life.  Dr. 
Baize commented that it is not a cultural practice for the 
Veteran to talk openly about feelings and internal conflict, 
but this was not be interpreted as a lack of internal 
conflict.  

In a statement dated in January 2003, Randal K. Dixon, PA-C, 
from the Chippewa-Cree Health Center, stated the Veteran had 
reviewed with him his traumatic experiences during Korean 
conflict including combat duty.  The Veteran reported his 
most traumatic event, and one recurring in his nightmare was 
when his unit replaced the many Marines who lost their lives 
at Chosin Reservoir.   The Veteran reported that while his 
unit was marching to the front, the dead Marines, all frozen 
stiff, were stacked like cord wood in the back of trucks 
heading south.  The Veteran said that picture never leaves 
his mind. The physician's assistant listed the Veteran's 
other signs and symptoms as including isolation from family, 
nightmares, and antisocial behaviors.  He also said that the 
Veteran had other problems affiliated with the severe cold 
including severe arthritis of multiple joints.  

At a VA examination in July 2003, the Veteran reported combat 
stressors during his service in Korea and in addition to 
reporting the dead Marines being brought out from Chosin 
Reservoir, he reported that on another occasion shrapnel hit 
his gun.  He also said he saw a number of his friends killed 
and was involved in four major combat settings.  The 
psychologist said that additional details were not obtained, 
as the Veteran appeared to be experiencing some emotional 
duress in describing the events that occurred while he was in 
service.  

At the July 2003 examination, the Veteran reported ha had a 
number of different jobs after service with his longest 
employment for 15 years as a counselor with a drug and 
alcohol program.  He said he last worked as a flagman for the 
roads department.  The Veteran reported that he had been 
married for 49 pears but that his anger problems frequently 
interfered with his marriage.  He reported that his wife had 
considered divorce but stayed with him because she wanted her 
children to have a father.  The Veteran indicated he had 
never been close to his wife or family.  He also reported 
that he had rarely had any friends.  He said he had one good 
friend who had died about a year ago.  He reported he could 
interact with others on a brief and superficial basis but had 
difficulty with more intimate relationships.  

At the July 2003 examination, the Veteran reported that after 
service he had nightmares about Korea and continued to have 
dreams about it, but less frequently.  He reported night 
sweats, emotional withdrawal, and difficulties with intimacy.  
He reported intrusive thoughts of the past trauma, 
exaggerated startle response, and avoidance of reminders of 
the trauma in Korea.  He said he was unable to watch movies 
about Korea and that he has survivor's guilt having seen a 
number of soldiers killed.  The examiner said the Veteran's 
underlying mood appeared to be fairly neutral with some 
anxiety, and the examiner noted no impairment of 
concentration or attention span.  He also said the Veteran's 
memory appeared to be functionally intact, his thinking was 
logical and goal oriented, and there were no indications of a 
thought disorder.  The Axis I diagnosis was PTSD.  The 
psychologist said he felt a GAF of 60 to 65 to be most 
descriptive.  In this regard, he said that although the 
Veteran has PTSD he was able to maintain a lengthy and fairly 
continuous work history.  The psychologist also noted the 
Veteran was able to interact with others on a brief and 
superficial basis and although he appeared to have difficulty 
with intimate relationships had been married to the same 
woman for 49 years.  

In a letter received at the RO in May 2004, the Veteran 
outlined his work history since service, which included 
multiple jobs.  He stated that when things do not go right, 
even little things, he gets angry very quickly and is always 
hyper alert and must always be doing something.  He stated he 
rarely goes out and when he finally does, he becomes angry at 
people who comment on it.  He said he gets nervous being 
around a lot of people.  

The record includes office notes dated from April 2004 to 
April 2008 plus letter reports from a private counselor, 
Christine M. Krupar King, M.S.  They show she reported in 
late April 2004 she met with the Veteran to complete an 
intake form to initiate the counseling program, and in 
May 2004 completed psychological testing and obtained 
historical information from the Veteran.  In a letter dated 
in October 2004, Ms. Krupar King noted that the Veteran is a 
Native American and that he was working part-time as a tribal 
veterans representative, assisting fellow veterans with 
accessing VA services.  

In the October 2004 letter, Ms. Krupar King outlined the 
Veteran's service history and stated that his PTSD symptoms 
include depression, a sense of intense anger, intrusive 
thoughts about memories of war, a tendency to isolate himself 
from others, and anxiety reactions, especially when in social 
settings.  She reported the Veteran also experiences insomnia 
and fatigue.  She stated that the Veteran was dogged in his 
efforts to help other veterans despite his difficulty with 
concentration and memory.  She also noted that when the 
Veteran was experiencing periods of depression, the Veteran 
often had fleeting thoughts of suicide although he denied he 
would act upon them.  Ms. Krupar King stated he she had 
diagnosed the Veteran as having PTSD and assigned a GAF of 
50.  She said that results of testing instruments 
administered to the Veteran in May 2004 were:  Moderate-Heavy 
Combat Exposure (score of 28) on Combat Exposure Scale; PTSD 
(score of 140) Mississippi Scale-R; and Moderate Depression 
(score of 18) on Beck Depression Inventory.  

VA outpatient records show that in March 2005, the Veteran 
was seen for a psychotropic medication consultation by the 
acting chief of the psychiatry service.  The Veteran said, 
"I still get all upset, I go into a rage."  He said this 
had caused separations from his wife in the past.  The 
Veteran also reported he currently had nightmares about the 
war in Korea with night sweats.  He was also noted to be 
isolative and hypervigilant.  The assessment after 
examination was PTSD, and a trial of prazosin was started.  
The plan was for the Veteran to continue seeing Ms. Krupar 
King.  

In a letter dated in March 2005, Ms. Krupar King stated that 
she provided counseling service to the Veteran from May to 
September 2004 to address his symptoms of PTSD he had 
experienced since his return from Korea.  She stated that 
since September 2004 she had been working as a colleague of 
the Veteran.  She said he was a Tribal Veterans 
Representative at a Vet Center assisting other veterans with 
accessing VA services.  Ms. Krupar said she was not currently 
providing therapy for the Veteran as it was an uncomfortable 
process for him.  She stated that the Veteran was reluctant 
to speak of his military experiences but did occasionally 
speak of them in his native language with fellow veterans.  
She said the Veteran's work with other veterans had been 
helpful in that it provided him a new meaning for his war 
experiences but she had seen he was frequently triggered by 
the conversations with other veterans, which caused him to 
re-experience his own traumatic memories.  Ms. Krupar King 
said she encouraged the Veteran to take frequent breaks from 
his work and to avoid taking personally the responsibility of 
securing assistance in the way of VA benefits for his fellow 
veterans.  

In the March 2005 letter, Ms. Krupar King stated the 
Veteran's symptoms of PTSD include depression, a sense of 
intense anger, intrusive thoughts about memories of war even 
when there is no direct reminder, a tendency to isolate 
himself from others, and anxiety reactions especially when in 
social settings.  She said he experienced insomnia and 
fatigue and could not relax.  She noted he had a history of 
emotional and employment instability and past alcohol abuse 
and that trust in others was an issue for him.  She said the 
Veteran was dogged in his efforts to help other veterans even 
though he had difficulty with concentration and memory.  She 
said that when he was experiencing periods of depression, the 
Veteran often had fleeting thoughts of suicide although he 
denied he would act on them.  She said that in the past she 
had referred the Veteran for a psychiatric evaluation, but he 
had declined even though he would likely benefit from 
psychotherapeutic medication.  She stated the Axis I 
diagnosis was chronic PTSD and the GAF score was 45 (which 
she noted had previously been at 50 in October 2004).  

In a document titled Quarterly Reauthorization April-
June 2005, Readjustment Counseling Contract Fee 
Reauthorization Correspondence, and dated in early 
April 2005, Ms. Krupar King stated that the Veteran had 
declined counseling at this time, but she had prepared the 
treatment plan only to leave the door open for him as she 
believed he could benefit from services if he wished to 
access them.  She said that at this time most of her contact 
with the Veteran involved coordinating counseling 
appointments for mutual clients at the Vet Center.  She said 
that although the Veteran enjoyed and benefited from 
assisting other veterans, he became overwhelmed at times with 
the volume of his workload and he frequently commented that 
hearing the military experiences of others triggered his own 
emotions.  She said he usually set aside some time to himself 
at the end of each day to process, and he coped by trying to 
stay busy.  Ms. Krupar King noted that the Veteran 
experienced fleeting suicidal ideation at times and had been 
suicidal in the past, more than 10 years ago.  She said the 
Veteran believed his risk of suicide was low presently.  

Office notes from Ms. Krupar King show that in April 2005, 
the Veteran reported that he still woke up all night long and 
continued scanning the area before going to bed.  The Veteran 
said when he closed his eyes at night, images of war cam 
automatically, not every night but often.  He said he was 
trying to block the images out.  He said he was very 
hypervigilant and too afraid to sleep.  He reported he was 
very irritable and angry.  He also stated that he kept a 
weapon and magazine in his home and checked the perimeter 
carefully.  He said he had a difficult time getting night and 
day straight.  In May 2005, it was noted that the prazosin 
dose had been reduced, and the Veteran said he felt better 
but he continued to report dreams about the war in Korea.  

At a VA examination in June 2005, the psychiatrist noted the 
Veteran's service, social, and work history.  At the 
examination, the Veteran described chronic problems with 
sleep, reported chronic problems with depression, and 
reported periodically experiencing dreams abut being back in 
Korea and not feeling safe.  He said he avoided movies and 
kept a rifle in a closet.  He denied any problems with 
homicide or other legal issues, but said he had had two 
episodes where he took his rifle and shot at people because 
he felt threatened.  The Veteran said, "a year ago ran 
people off because of they were drinking" and said that 
another time he protected himself with a baseball bat.  He 
said he would use the rifle when he felt threatened but that 
he was not in general a violent man.  He described himself as 
someone who cannot relax and said release for his anxiety was 
to keep himself busy.  On review of systems, the examiner 
said there was no suicidal ideation.  The Veteran reported 
problems with sleep, depressed mood, irritability, and 
hypervigilance.  The Veteran reported being easily annoyed 
and reported difficulty organizing tasks requiring sustained 
attention.  The Veteran denied acute suicidal ideation, 
hallucinations or plans of suicide or homicide.  The 
psychiatrist stated the Axis I diagnosis was chronic PTSD, 
and she said the GAF score was 55 - 60.  She said in her 
opinion the Veteran has moderate symptoms with flat affect 
and moderate difficulty in social, occupation, and 
relationships.  She said it would be helpful to have notes 
from the Veteran's primary therapist, but as of July 2005, 
those notes had not been received.  

In a progress note dated in July 2005, Ms. Krupar King noted 
that the VA psychiatrist was requesting progress notes.  At 
the visit, the Veteran said that sometimes the medication 
helped him sleep better, but mostly his problems were still 
the same.  He said he was trying to care for himself better, 
and when he began to lose interest, he took a day off.  Notes 
over the next few months discuss the Veteran's coping skills 
for his part-time job helping veterans and states he would 
take days off when the stress was too great.  In 
October 2005, the Veteran said he was more irritable, 
especially when he was out in public.  He said had trouble 
concentrating and frequently dissociated when he lost 
interest in what he was doing.  He also reported that he was 
no longer taking the prazosin because it did not seem to help 
with sleep or anxiety.  He said he was trying to cope by 
staying busy.  He said he tried to work with the veterans but 
he would rather not be around others if he had the choice.  
He said, "simple little things make me madder than hell."  

In a progress note dated in November 2005, Ms. Krupar King 
noted she had met with the Veteran at the Rocky Boy Vet 
Center.  She reported she gave him the BDI-II, and the 
Veteran's score was in the severe range.  The note states 
that the Veteran's condition had worsened.  The Veteran felt 
he would have to leave his Vet Center position soon, and they 
discussed how he might cut back eventually.  In January 2006, 
the Veteran reported he had been quite irritable and that 
little things made him angry.  Everything had to be perfect, 
for example all the silverware in the drawer have to be 
upright.  He said he tended to go places only when forced, 
and stayed in the car on shopping trips, but did serve as a 
tribal veterans representative and had to do things in an 
official capacity.  The Veteran reported continued difficulty 
sleeping, with waking almost every hour, and getting very 
little sleep.  

In a document titled One Year Extension, January-March 2006, 
Readjustment Counseling Contract Fee Reauthorization 
Correspondence, and dated in January 2006, Ms. Krupar King 
stated that the Veteran coordinated his mental health care at 
Fort Harrison.  She said he had requested fee basis 
counseling service but had not received an authorization.  
Ms. Krupar King said the Veteran continued providing service 
as a tribal veterans representative.  She said it was quite 
stressful at times, but the Veteran was driven by a sense of 
duty.  She noted that the Veteran had met with a VA 
psychiatrist and continued on prazosin, which he found helped 
him sleep with fewer disturbances.  She again said that the 
Veteran does experience fleeting suicidal thoughts at times 
but that the Veteran believed his risk of suicide was 
presently low.  

In a VA psychiatry outpatient note dated in February 2006, 
the Veteran reported that it was hard for him to admit he was 
depressed.  He said he would get hyper and had some thoughts 
of suicide and shooting himself.  He noted problems with 
energy, concentration, and not being able to think.  The 
Veteran said that at first he had not trusted Ms. Krupar 
King, but she told him how to relax.  He said sometimes he 
could not work as a volunteer and had to get away from there.  
The Veteran said he had good and bad days and reported 
problems with sleep and not sleeping well.  The Veteran also 
reported depressed mood, irritability, and problems with 
hypervigilance.  He reported some problems with cognition and 
thinking and he was easily annoyed. He also reported 
difficulty organizing tasks requiring sustained attention.  
He denied acute suicidal ideation, hallucinations or plans of 
suicide or homicide.  The psychiatrist sated that the Veteran 
was oriented to person, place, and time, and said his thought 
and speech form were normal.  The psychiatrist said the 
Veteran experienced significant dysphoria related to his 
isolation.  The Axis I diagnosis was chronic PTSD, and the 
GAF score was 55 - 60.  Seroquel and Celexa were prescribed.  

In late February 2006, the Veteran reported to Ms. Krupar 
King that he had been prescribed a new anti-depressant 
medication, and after taking it for 10 days felt tired, but 
less irritable.  He continued to be hypervigilant and unable 
to sleep much at night.  He said he tried to stay busy.  He 
said he stayed at the Vet Center because other veterans 
depended on him but it was increasingly difficult for him to 
cope at the Vet Center.  In mid-March 2006, the Veteran 
reported that he had attended a training for tribal veterans 
representatives but was drained from it and had to excuse 
himself a few times from the proceedings.  The Veteran was 
encouraged to moderate his work schedule as he found working 
with veterans quite demanding at times.  The Veteran said 
there were no candidates to help him, so he continued out of 
loyalty to other veterans.  

At the March 2006 Board hearing, the Veteran testified that 
he continued to have bad dreams about his experiences in 
Korea, including the continuous fear of dying while he was 
there, and woke up wet and nervous.  The Veteran also 
testified he becomes angry very easily, including while 
driving, and he said that everything upsets him, even the 
towels at home not being straight or the silverware not being 
lined up properly in the drawer.  He testified that while 
driving he goes into a rage when someone cuts in front of him 
and he is afraid that one of these days he might get so mad 
that he drives into somebody.  The Veteran also testified 
that he was doing volunteer work with veterans and said that 
because he was a volunteer when it got too bad being around 
others, he could just go home.  

The Veteran testified that he had been prescribed medication 
to try to help with depression and help him forget about 
things.  He testified that he had been thinking about suicide 
and it was after that that the VA psychiatrist gave him 
medicine for depression and that was what he was taking now.  
He testified he always has his rifle in his closet near his 
bed.  He also said he does not keep it loaded, but has a clip 
next to it.  In addition, the Veteran testified that he 
checks all the windows and doors every night to make sure 
everything is locked up and has to scan the area.  He also 
testified that he had particular problems sleeping in the 
early morning and he associated that with attacks in Korea 
always having come in the early morning; he said they knew 
they were going to be attacked at that time.  

At a visit with Ms. Krupar King in April 2006, the Veteran 
said he was reluctant to abandon working with other veterans 
as they know who he is and trust him, but he was taking the 
next week off as he felt he was starting to "lose 
interest."  

In May 2006, the Veteran reported to the VA psychiatrist that 
he still had periods of anger about twice a week over simple 
things such as things not done right or placed right, such as 
towels not straightened.  He said he continued to volunteer 
at the Vet Center at the Indian reservation part time.  He 
said he was still uncomfortable around people and hard to 
admit he is depressed.  The Veteran reported his mood was 
depressed but said he had improvement with is sleep and some 
improvement regarding irritability with Celexa.  The Veteran 
continued to report some problems with concentration, being 
easily annoyed and having difficulty organizing tasks 
requiring sustained attention.  He denied acute suicidal 
ideation, hallucination, or plans of suicide or homicide.  
The Veteran was oriented to person, place, and times.  The 
Axis I diagnosis was chronic PTSD, and the GAF score assigned 
was 55 - 60.  The psychiatrist commented that the Veteran had 
noted improvement with starting Celexa and Seroqul.  She 
recommended an increased dose of Celexa to see if this helped 
with the Veteran's anxiety and irritability.  

In late May 2006, at a visit with Ms. Krupar King, the 
Veteran said he felt much the same as he always did about his 
war experience and still marveled at how he survived.  He 
recognized that he was "an entirely different person" when 
he came back and said he was able to use these experiences in 
helping other veterans.  In June 2006, the Veteran reported 
he continued at the Vet Center but was depleted of energy by 
early afternoon.  He said he might retire in the fall but 
this would be difficult as he felt a tremendous 
responsibility to assist other veterans.  In July 2006, the 
Veteran was tired and discouraged having been extremely upset 
by an attempted break-in at the Vet Center.  He had 
discovered the break-in over the weekend while checking on 
the Vet Center, and the counselor noted it had probably 
increased the Veteran's hypervigilance.  It was also noted 
that the Veteran had had almost no interaction with his wife 
for years and did not necessarily want to change that.  The 
only people able to penetrate his wall were his 
grandchildren, never having paid any attention to his own 
children.  

In a progress note dated in August 2006, Ms. Krupar King 
noted the Veteran was quite fatigued and reported there had 
been many events, funerals, etc, that were very emotional.  
He reported he had not slept much that week due to the 
memories of war and his military service.  In September 2006, 
the Veteran felt he was more forgetful over time and 
complained of "road rage" with people following too close.  
He said it may not be worse, but it was certainly no better.  
They discussed inpatient treatment but the Veteran said he 
thought it would make him worse.  In October 2006, the 
Veteran had returned to the Vet Center after having been 
hospitalized with pneumonia.  He said he felt a commitment to 
continue. 

At the VA psychiatric clinic in October 2006, the Veteran 
reported problems with forgetfulness saying he forgot where 
he was in a task, where he placed things, and names.  In 
addition, the Veteran reported a low tolerance for noise and 
activity, that is, his grandchildren, and he reported 
irritability, especially on the road.  The Veteran said 
"lately no" when asked whether he was a danger to himself 
or others.  The nurse practitioner noted the Veteran's affect 
was a little flat.  His thoughts and speech form were 
coherent, and he was oriented to person, place, and time.  
The Axis I diagnosis was chronic PTSD and the GAF score was 
55 - 60.  The nurse practitioner commented that the Veteran's 
mood overall was satisfactory with some anxiety and 
irritability, possibly attributable to insomnia.  She said as 
to cognitive short term memory problems, consider insomnia 
versus medication effects.  Trazodone was prescribed.  

Progress notes from Ms. Krupar King show that in 
November 2006, the Veteran reported he had been taking time 
off to rest and said he found he was irritable and the 
veterans at the Vet Center got demanding.  He said he thought 
the most important thing he provided the veterans was an 
opportunity for fellowship and understood it eased their 
suffering.  The Veteran reported his history of heavy alcohol 
use after he came home from service and said he was grateful 
now for his current sobriety and understanding of those who 
have alcohol problems.  In mid-December 2006, the Veteran 
said it was a difficult time of year due to his war memories, 
and he was especially sad.  The counselor noted the Veteran's 
voice was shaky and he was near tears, but that his mood 
seemed to improve by the end of the session.  It was noted 
that the Veteran's work with veterans was quite stressful and 
emotionally taxing and that he spoke with many veterans every 
day, many who suffer from PTSD, and that he coordinated with 
several agencies.  In January 2007, the counselor said she 
noted the Veteran had tremors in his hands and feet.  

At a VA psychiatric clinic visit in February 2007, the 
Veteran reported that Trazodone helps some and his sleep was 
slightly improved but he was having dry mouth.  The Veteran 
reported that he was depressed once in a while and tried to 
resolve it with activity.  He also reported he was sometimes 
tense and anxious and had to do something.  He also said he 
had some short term memory problems and would forget what he 
was talking about.  In addition, he reported irritability in 
terms of road rage and said he was withdrawn and wanted to 
stay home all the time.  The nurse practitioner noted the 
Veteran's affect was flat, but smile emerged easily.  He was 
oriented to person, place and time.  The Axis I diagnosis was 
chronic PTSD with GAF score of 55.  The nurse practitioner 
noted that the Veteran has chronic PTSD and depression and 
that Trazodone had been somewhat helpful for sleep but caused 
some dry mouth.  She also noted that the Veteran still had 
intermittent depression.  She advised medication 
modifications, including stopping Trazodone.  

At a visit with Ms. Krupar King in early March 2007, the 
Veteran said he planned to quit his position at the Rocky Boy 
Vet Center and reported his symptoms were often triggered by 
the stories of other veterans who have PTSD.  He had to do 
all the work alone at the Vet Center, and said he had a hard 
time working and coordinating with others.  

At a VA psychiatry clinic visit in late March 2007, the 
Veteran reported that he was no longer planning to continue 
veterans' outreach and described feeling hyper some days and 
relaxed at other times.  He reported difficulty coping and 
said he still had the anger.  He said he had periods of anger 
for ten to fifteen minutes twice a week over simple things 
that were not done right, such as towels not straightened.  
He reported that the medicine must be helping because he was 
not as angry.  The Veteran reported continued difficulty with 
nightmares and tension.  The psychiatrist noted that the 
Veteran reported some increase in depression related to 
family concerns and that he appeared slightly more fatigued 
and dysphoric.  She said there was no imminent risk of harm 
to himself or others.  The assessment was chronic PTSD, and 
the GAF score was 55 - 60.  

At a visit to Ms. Krupar King in late March 2007, the Veteran 
indicated that sometimes he did not take his medications and 
took them only when he needed them.  The counselor noted that 
the Veteran looked tired, and his affect was flat.  

When the Veteran was seen at the VA psychiatry clinic in 
July 2007, he said he had been talking to Ms. Krupar King 
twice a month and it helped to talk to someone.  He said he 
had good days and bad days.  He reported the therapist had 
discussed the possibility of attending a PTSD residential 
program, but the Veteran said he had concerns for his invalid 
wife and great-grandchildren.  The Veteran reported that he 
had difficulty with anger and rage, which came on quickly in 
town and at home.  He said he became angry when someone 
disturbed stuff, but he got over it pretty fast.  He said he 
was sleeping well but woke up at 2:30 am and would get 
jittery.  He reported improvement with depressed mood.  He 
said he experienced irritability, but had some improvement 
with Celexa.  He reported continuing problems with 
hypervigilance and said that loud noises like the 4th of July 
brought memories back.  He reported some continuing problems 
with concentration and he was still easily annoyed, but less 
so.  The Veteran reported difficulty organizing tasks 
requiring sustained attention.  He denied acute suicidal 
ideation, hallucinations, or plans of suicide or homicide.  
The Veteran was oriented to person, place, and time.  The 
Axis I diagnosis was chronic PTSD and the GAF score was 55 - 
60.  The psychiatrist noted the Veteran reported he 
maintained contact with the therapist and there were no 
changes with authorization.  The psychiatrist indicated she 
would attempt to contact Ms. Krupar King to discuss treatment 
plan, goals, and progress toward goals.  

At a VA psychiatric clinic visit in November 2007, the 
Veteran reported no worsening problems with sleep.  He 
reported improvement in depressed mood, and some improvement 
regarding irritability with Celexa.  The Veteran reported 
continuing problems with hypervigilance and said loud sounds 
and military events brought memories back.  He said he had 
some problems with concentration and was still easily 
annoyed, but less so.  The Veteran reported difficulty 
organizing tasks requiring sustained attention.  He denied 
acute suicidal ideation, hallucination, or plans of suicide 
or homicide.  He was oriented toward person, place, and time.  
The Axis I diagnosis was chronic PTSD, and the GAF score was 
55 - 60.  The psychiatrist said that GAF scores were 55 in 
March 2007 and 58 in July 2007.  

In a Request for Psychiatric Treatment Plan Update addressed 
to VA and dated in April 2008, Ms. Krupar King stated the 
Veteran presented with severe PTSD symptoms including 
depression, insomnia, irritability/anger/rage, intrusive 
thoughts about memories of war, panic attacks, a tendency to 
isolate himself from others, and other anxiety reactions, 
such as an exaggerated startle response, especially when in 
social settings.  She stated the Veteran has a history of 
emotional and employment instability and alcohol abuse, but 
had been sober for many years.  She said that presently the 
Veteran was a part-time employee at a Vet Center where he 
helped tribal veterans access VA services. She said he 
coordinated his mental heath care at the VA in For Harrison, 
the VA clinic in Great Falls, and the Indian Health Service.  

In her April 2008 treatment plan update, Ms. Krupar King said 
the Veteran was a polite but guarded gentleman who maintains 
a reserved stance, even with those who are familiar to him.  
She said his speech is well paced, his thought process is 
mostly logical, and he is oriented in all spheres.  She said 
the Veteran occasionally managed a smile, but his affect was 
mostly flat.  She said he appeared depressed.  He reported he 
experiences suicidal ideation but does not believe he would 
act on these thoughts.  Ms. Krupar King said the Veteran had 
been a good participant tin the counseling process and 
attended his medical appointments and was medication 
compliant.  She said that the Veteran's mental and physical 
condition had worsened in recent months.  She said his work 
at the Vet Center, while occasionally rewarding, seemed to be 
more emotionally taxing for him than in the past, and he 
recently took time off when he became frustrated.  She said 
he speaks of quitting the position but has not because he 
cannot find a replacement.  She said he continued out of a 
sense of obligation to serve the other veterans.  She said 
the Veteran was not only often emotionally triggered by 
stories of other veterans, but also by their demanding 
impatience.  He found he was not as motivated as he had been 
in the past.  She said that besides having difficulty 
maintaining attention and concentration, the Veteran found 
his short-term memory was deteriorating, which made it 
difficult to accomplish tasks.  Ms. Krupar King said the DSM 
Axis I diagnosis was chronic, severe PTSD and major 
depression without psychosis.  The GAF score was 45.  

When the Veteran was seen at the VA psychiatry clinic in 
April 2008, he reported he had good days and bad days when he 
wanted to get away from everybody.  He said he felt as if 
other veterans needed his help and they talked in their own 
Native American language.  The Veteran reported that 
decreased contact with the therapist affected his mood.  He 
said there were days when he did not feel like doing anything 
and that two or three times a month or a week little things 
upset him.   The Veteran said he had been taking more Celexa.  
He said he would get hyper, could not sit still, and this 
could be triggered by a thought and frequently he was sitting 
back where he was in Korea, the same as it had always been.  
The Veteran reported that in the past month he had had 
repeated disturbing memories, thoughts or images of his past 
stressful experience quite a bit, had repeated dreams of the 
stressful experience a little bit.  He said that he would 
suddenly act or feel as if he was reliving the experience and 
felt very upset when something reminded him of the 
experience.  He said he had physical reactions when something 
reminded him of the stressful experience and he avoided 
thinking or talking about it.  He said he avoided activities 
or situations that reminded him of the experience, but had no 
trouble remembering important parts of the experience.  He 
said he was a bothered a little bit by loss of interest and 
felt distant or cut off from other people and felt as if his 
future somehow would be cut short.  He said he had moderate 
trouble falling or staying asleep and had been moderately 
bothered with being super alert and easily startled.  He said 
he was a little bit bothered by feeling irritable or having 
angry outbursts and a little bit bothered by having 
difficulty concentrating.  The psychiatrist noted that the 
Veteran's thought content was dysphoric, but there was no 
spontaneous suicidal ideation.  The psychiatrist reported the 
Axis I diagnosis was chronic PTSD and said the GAF score was 
55.  Later in the report, the psychiatrist said the GAF score 
for that day was 50.  

In the April 2008 clinic note, the VA psychiatrist commented 
that the Veteran revealed he had noted some increase in 
depression and had been adjusting his dose of Celexa upward 
on his own.  It was also noted that he described clearly 
memories and flashbacks, and it was noted that the Veteran 
believed his work as a volunteer could be contributing to 
this.  The psychiatrist noted the Veteran's statement, "I 
get to talk to those veterans ... instead of feeling with them 
... I feel like them."  The psychiatrist said this was a very 
powerful statement.   She noted the Veteran was concerned 
that if he lost this ability to provide support to veterans, 
he would isolate more and would feel a greater sense of loss.  
She also noted that the Veteran believed some of his 
worsening mood could be related to disconnection with his 
therapist.  

The Veteran underwent a VA examination in July 2008, and the 
examining psychologist noted he did not detect any obvious 
impression management and said he judged the Veteran's self 
report to be credible.  He also noted that the Veteran was 
alert and oriented and that grooming and hygiene were 
satisfactory.  The psychologist noted that the Veteran had a 
somewhat spotty work history.  He had held a number of 
different jobs over the years but reported he would often 
quit jobs out of anger.  The Veteran reported that he 
currently was doing some volunteer work helping veterans 
apply for VA benefits.  He noted he could do this at his own 
pace and there were times when he did not feel up to doing 
this type of activity because of interference from his PTSD 
symptoms.  The Veteran reported he had been married since 
1954 but that he had his wife had separated multiple times 
and had been separated currently for the past four months.  
The Veteran commented that he was hard to get along with and 
was easily upset and had been a perfectionist since returning 
from Korea.  He said he became angry easily and during these 
times became violent and would throw things, which frightened 
his wife.  He noted that recently he had been more irritable, 
leading to his wife's decision to separate.  He commented 
that he preferred to be alone and could not tolerate being 
around others.  He said he has some acquaintances he sees 
occasionally but has not close or intimate friendships.  The 
Veteran reported he was being followed in counseling by Ms. 
Krupar King but was seeing her less frequently because she 
was no longer going to his locale.  He reported that he was 
also seeing his VA psychiatrist on a fairly consistent basis.  

At the July 2008 VA examination, the Veteran reported poor 
sleep because of nightmares about Korea and night sweats.  He 
estimated he has nightmares and night sweats at least once a 
week if not more frequently.  He reported intrusive thoughts 
about Korea and said he tended to think about the traumas he 
experienced in Korea "all the time."  He said he tried to 
get the thoughts out of his mind but has had more trouble 
doing so as he had become older.  The Veteran acknowledged 
that it is hard to plan ahead as he anticipates that he will 
die at any time.  He noted he has survivor guilt and became 
somewhat tearful when talking about events in Korea wondering 
why he was able to get out while others died.   He continued 
to have significant exaggerated startle response and became 
angry if others come upon him unexpectedly.  He said he was 
hypervigilant, always on guard and cannot tolerate being 
around groups.  He said he always sits away from others and 
preferably with his back to the wall or in a corner.  

On mental status examination in July 2008, the Veteran 
maintained good eye contact, and his voice was normal in tone 
and pace.  He affect was subdued and mildly blunted.  He 
reported that his underlying mood is anxious, dysphoric, and 
frequently irritable, bordering on rage.  There was no 
impairment of concentration or attention span, and his memory 
was functionally intact.  He thinking was logical and goal 
oriented, and there were no indications of a thought 
disorder.   The Axis I diagnosis was PTSD, and the 
psychologist said it was felt that a GAF of 55 was most 
descriptive.  

The psychologist who conducted the July 2008 examination 
commented that the Veteran carries a diagnosis of PTSD 
characterized by nightmares, night sweats, exaggerated 
startle response, hypervigilance, intrusive thoughts, 
avoidance of reminders of the traumas, foreshortened sense of 
future, and survivor guilt.  The psychologist said the 
Veteran's symptoms are of such severity as to reduce 
reliability and productivity.  He said the Veteran would have 
difficulty working around others or in work settings that 
required more than very brief and superficial contact with 
others.  He said the Veteran's stress tolerance is 
significantly reduced as reflected by easy anger under minor 
stress, and the psychologist noted that the Veteran described 
himself as becoming angry to the degree that he became 
physical.  The psychologist noted that although the Veteran 
was intellectually capable, he would have difficulty 
understanding, remembering, and carrying out detailed 
instructions under even minor stress as his marginal 
emotional control would likely significantly impact 
concentration.  He further said that although the Veteran had 
a lengthy marriage, his emotional difficulties have 
significantly impacted his relationship with his wife from 
whom he was currently separated.  The psychologist said the 
Veteran leads a fairly isolated lifestyle.  He said that 
although the Veteran was able to occasionally maintain some 
contact with others through volunteer work, it was his 
impression that this was inconsistent.  He said the Veteran 
was capable of normal activities of daily living that do not 
involve prolonged contact with others.  The psychologist said 
the Veteran had been able to live independently and take care 
of his own needs.  

Rating criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and the duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustments during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of the examination.  When evaluating the level of disability 
for mental disorders, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126.  

Under the VA Schedule for Rating Disabilities and the General 
Rating Formula for Mental Disorders, a 30 percent disability 
rating is warranted for PTSD when there is occupational and  
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
occasional panic attacks, chronic sleep impairment, mild  
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The next higher 70 percent disability evaluation is warranted 
for PTSD that is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals that 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

The maximum 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Analysis

Based on review of the evidence outlined above, the Board 
finds that from the date of his service connection claim in 
October 2002 and prior to October 30, 2004, the Veteran's 
PTSD was manifested primarily by sleep problems (with 
extensive insomnia and disturbing dreams), intrusive thoughts 
of Korea, hypervigilance, irritability, anger, and periods of 
depression.  

After careful review of the reports of examination and 
treatment by both the private therapist and VA health care 
professionals, and in consideration of the somewhat wide 
variation in assigned GAF scores, ranging from the GAF score 
of 45 by the private psychologist in October 2002 to the 60 
to 65 GAF score reported by the VA psychologist at the 
July 2003 VA examination and moderated by the GAF score of 50 
reported by Ms. Krupar King, the therapist who has seen the 
Veteran most regularly, the Board concludes that prior to her 
report of October 30, 2004, the evidence supports entitlement 
to an initial 50 percent rating for the Veteran's PTSD.  In 
the Board's judgment, the medical and lay evidence shows the 
Veteran's PTSD produced at least moderate to severe 
occupational and social impairment, with reduced reliability 
due to such factors as depression, irritability and intrusive 
thoughts.  

The Board further finds, however, that the preponderance of 
the evidence is against finding entitlement to a rating in 
excess of 50 percent prior to October 30, 2004.  This is 
because the Veteran was able to consistently maintain his 
volunteer Vet Center activities during this time and the 
evidence did not show deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and an inability to establish 
and maintain effective relationships, of such severity as to 
meet or approximate the criteria for a 70 percent rating 
during that period.  

As of October 30, 2004, Ms. Krupar King noted the GAF score 
of 50, and from that date VA medical records and examination 
reports suggest increasing severity in the Veteran's PTSD 
symptoms, including consistent references to suicidal 
thoughts and acknowledgement by April 2008 of a history of 
physical violence during periods of anger.  The Board thus 
finds that from October 30, 2004, manifestations of the 
Veteran's PTSD included not only sleep problems (with 
extensive insomnia and disturbing dreams), intrusive thoughts 
of Korea, hypervigilance, and periods of depression, but also 
suicidal thoughts and anger and irritability with periods of 
violence.  This, in the Board's judgment, supports a 
70 percent rating for the Veteran's PTSD from 
October 30, 2004.  

The record, however, does not show total social and 
industrial impairment supportive of a 100 percent rating at 
any time during the appeal period.  The Veteran has been able 
to function despite his symptoms, and examiners have 
consistently described the Veteran as alert and well-
oriented, with normal speech and good hygiene.  Further, 
there has been no showing of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, inability to perform 
activities, disorientation to time or place, or memory loss 
for names of close relatives, his own occupation, or his own 
name, which are examples of symptoms warranting a 100 percent 
rating.  

In summary, although the Veteran is not shown to be totally 
incapacitated from a social and industrial standpoint because 
of his PTSD symptomatology, the Board finds that the symptom 
picture is reasonably indicative of severe impairment and 
therefore warrants the assignment of a 70 percent disability 
rating from October 30, 2004.  


ORDER

An initial 50 percent rating for PTSD is granted from 
October 16, 2002, to October 29, 2004, subject to the law and 
regulations governing payment of monetary benefits.  

An initial 70 percent for PTSD is granted from October 30, 
2004, subject to the law and regulations governing payment of 
monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


